         Case 1:20-cr-00069-JEB Document 1-1 Filed 03/07/20 Page 1 of 2



                                  STATEMENT OF FACTS

       On Friday, March 6, 2020, at approximately 7:20 p.m., Lieutenant Brown of the
Metropolitan Police Department (MPD) Fifth District observed a green Ford Explorer bearing
Virginia registration UWU1026 in the 1700 block of Benning Road Northeast in Washington, D.C.
Lt. Brown observed the vehicle make an illegal U-turn at the intersection and travel westbound in
the 1600 block of Benning Road Northeast. Lt. Brown observed that the vehicle had no headlights
on and it was past dusk. Lt. Brown attempted a traffic stop on the vehicle in the 1600 block of
Benning Road Northeast at which time the vehicle did not stop and turned into the parking lot at
1500 Benning Road Northeast.

        The green Ford backed into a parking spot and Lt. Brown approached the vehicle from the
front, activating his vehicle emergency equipment. The driver and sole occupant of the green Ford
was a black male, later identified as William Tolson (Defendant Tolson), quickly exited the vehicle
and shut the door behind him. Lt. Brown directed Defendant Tolson to get back into his vehicle,
which Defendant Tolson refused to do. At that time, Lt. Brown observed a weapon on the person
of Defendant Tolson and detained him. A knife was recovered via protective pat down.

        Lt. Brown smelled an odor consistent with that of an alcoholic beverage emanating from
Defendant Tolson’s person and noted that he had slurred speech. Lt. Brown inquired on whether
or not he had been drinking to which Defendant Tolson replied, “Yes. I had one drink.” Lt. Brown
observed a bottle of an alcoholic beverage in the vehicle that was driven by Defendant Tolson
through the window. Officer Martin, while assisting Lt. Brown, observed a glass cup with a small
amount of brown liquid in it. Lt. Brown requested assistance for a Standard Field Sobriety Test
from a Fifth District officer.

        Based on the observations of the bottle of alcohol and the glass cup with brown liquid in
it, a search for additional evidence regarding the offense of driving under the influence was
conducted on the green Ford driven and solely occupied by Defendant Tolson. Officer Martin
proceeded to gain access to the vehicle by inserting her department issued asp baton through the
partially open front passenger door window in order to unlock the vehicle. Upon searching the
vehicle, Lt. Brown discovered a black firearm between the center console and the driver’s seat of
the vehicle.

       Officer Calgagno responded to the scene to administer the Standard Field Sobriety Test,
which Defendant Tolson voluntarily agreed to take. Defendant Tolson showed all six (6) clues
during the Horizontal Gaze Nystagmus Test, when only four (4) are needed to show to determine
impairment.

       A WALES/NCIC check of Defendant Tolson revealed that he did not have a license to
operate a motor vehicle.

       Defendant Tolson was placed under arrest for Possession of a Large Capacity Ammunition
Feeding Device, Possession of an Unregistered Firearm, Possession of Unregistered Ammunition,
Possession of an Open Container of Alcohol, Receiving Stolen Property, No Permit and Driving
under the Influence. At the MPD Fifth District Police Station, Defendant Tolson refused to submit
         Case 1:20-cr-00069-JEB Document 1-1 Filed 03/07/20 Page 2 of 2



to a chemical breath test. Due to his intoxication level, Defendant Tolson was not interviewed by
law enforcement.

        The firearm was determined to be a Taurus, model PT92AF, 9 millimeter handgun with a
serial number of TFU79709. When it was recovered, it was loaded with one (1) round in the
chamber and eighteen (18) rounds in an eighteen (18) round capacity magazine. A WALES/NCIC
check of the firearm revealed that it was reported stolen out of Paulding County, Georgia in 2016.

       Officer Blasting was present for the recovery of the weapon and the arrest of Defendant
Tolson.

        A criminal history check of Defendant Tolson through the National Crime Information
Center confirmed that the defendant has a prior felony conviction in the US District Court for the
Eastern District of Virginia, Criminal Case No. 10 CR 104-001 for Felon in Possession of a
Firearm. The defendant was sentenced to twenty-eight (28) months in the Bureau of Prisons for
this conviction. Additionally, the defendant has a prior felony conviction in the Circuit Court of
Anne Arundel County, Maryland, Criminal Case No. 02K04000551 for Uttering False Documents.
The defendant was sentenced to eighteen (18) months for this conviction. Therefore, the defendant
was aware that these crimes are punishable by more than one year.

        There are no firearms or ammunition manufacturers in the District of Columbia, therefore
the firearm and ammunition in this case would have traveled in interstate commerce.


                                             _________________________________
                                             OFFICER JOSEPH BLASTING
                                             METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _____ DAY OF MARCH, 2020.


                                                    ___________________________________
                                                    ROBIN M. MERIWEATHER
                                                    U.S. MAGISTRATE JUDGE
